Citation Nr: 0028720	
Decision Date: 10/31/00    Archive Date: 11/03/00

DOCKET NO.  99-07 826	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to a rating in excess of 50 percent for 
posttraumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


ATTORNEY FOR THE BOARD

Marisa Kim, Associate Counsel


INTRODUCTION

The veteran had active military service from June 1969 to 
June 1971.  

This appeal is before the Board of Veterans' Appeals (Board) 
from a June 1998 rating decision from the Portland, Oregon, 
Department of Veterans Affairs (VA) Regional Office (RO) that 
continued a 50 percent evaluation for PTSD.  


REMAND

The claim for an increased rating is well grounded because 
the veteran alleged that his PTSD symptoms had increased in 
severity.  38 U.S.C.A. § 5107(a); Murphy v. Derwinski, 1 Vet. 
App. 78 (1990).  A veteran's assertion that the disability 
has worsened serves to render the claim well grounded.  
Proscelle v. Derwinski, 2 Vet. App. 629 (1992).  

Once the veteran has established a well-grounded claim, the 
VA has a duty to assist the veteran in the development of 
facts pertinent to his claim.  See 38 U.S.C.A. § 5107(a) 
(West 1991).  

In this case, the VA has a duty to assist the veteran in 
obtaining his Social Security Disability records, including 
medical records.  A Social Security Administration Notice of 
Award states that the veteran started receiving Social 
Security Disability (SSD) income soon after January 1993, and 
in May 1998, the veteran told a VA examiner that he continued 
to receive SSD income.  The record does not show that the RO 
requested or obtained the veteran's Social Security 
Disability records.  See Murincsak v. Derwinski, 2 Vet. App. 
363, 370 (1992).  This duty is neither optional nor 
discretionary.  Littke v. Derwinski, 1 Vet. App. 90 (1990).  

This matter is remanded to the RO for further development as 
follows:  

1.  The RO should ask the veteran to 
provide the names, addresses, and 
approximate dates of treatment of all 
health care providers, VA and non-VA, 
inpatient and outpatient, who have 
treated him for mental health disorders 
since 1996.  After securing any necessary 
authorization or medical releases, the RO 
should request and associate with the 
claims file legible copies of the 
veteran's complete treatment reports from 
all sources whose records have not 
previously been secured.  In particular, 
the RO should request the veteran's 
Social Security Disability records, 
including medical records.  Failures to 
respond or negative replies should be 
noted in writing and also associated with 
the claims folder.  

2.  Thereafter, the RO should review the 
claims file to ensure that all of the 
foregoing requested development has been 
completed, and if it has not, the RO 
should implement corrective procedures.  
Stegall v. West, 11 Vet. App. 268 (1998).  

3.  After undertaking any development 
deemed essential in addition to that 
specified above, the RO should 
readjudicate the claim for a rating in 
excess of 50 percent for PTSD based on 
the entire evidence of record.  All 
pertinent law, regulations, and Court 
decisions should be considered.  If the 
claim remains in a denied status, the 
veteran and his representative, if any, 
should be provided with a supplemental 
statement of the case, which includes 
notice of any additional pertinent laws 
and regulations that were used, and a 
full discussion of action taken on the 
veteran's claim.  The RO's actions should 
follow the Court's instructions detailed 
in Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  The veteran has the right to 
submit additional evidence and argument 
on the matter or matters the Board has 
remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 
(1999).  A reasonable period of time for 
a response should be afforded.  

4.  Thereafter, if appropriate, the case 
should be returned to the Board for 
further appellate review.  By this 
remand, the Board intimates no opinion as 
to any final outcome warranted. No action 
is required of the veteran until he is 
notified by the RO.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	V. L. Jordan
	Veterans Law Judge
	Board of Veterans' Appeals

 

